Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing of violating disciplinary rules prohibiting assault upon another inmate and refusal of a direct order. The misbehavior report, authored by the correction officer who observed the incident, stated that petitioner was seen reaching out to the victim’s face, after which the victim had blood on his face and hands. The report also stated that petitioner was told to stop but continued to walk away. These facts were corroborated by the testimony of the correction officer who authored the report. We find that this evidence provides substantial evidence to support the determination of guilt. *733Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.